    Case 20-03142-KRH           Doc 82       Filed 08/20/21 Entered 08/20/21 10:56:16                    Desc Main
                                            Document      Page 1 of 4



Erika L. Morabito (VSB No. 44369)
Brittany J. Nelson (VSB No. 81734)
QUINN EMANUEL URQUHART &
 SULLIVAN, LLP
1300 I Street, NW, Suite 900
Washington, DC 20005
Telephone:     (202) 538-8000
Fax:           (202) 538-8100
Email:         erikamorabito@quinnemanuel.com
               brittanynelson@quinnemanuel.com

Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                      (Richmond Division)


    In re:
                                                                  Chapter 7
    LeClairRyan PLLC,1
                                                                  Case No. 19-34574 (KRH)
                      Debtor.


    Lynn L. Tavenner, as Chapter 7 Trustee,

                      Plaintiff,

    v.                                                            Adv. Proc. No. 20-03142 (KRH)

    ULX Partners, LLC and UnitedLex
    Corporation,

                      Defendants.


                                                SEALING ORDER

             This matter is before the Court on the Motion for Order Authorizing Trustee to File Certain


1
  The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, andthe last
four digits of the Debtor’s federal tax identification number are 2451.
    Case 20-03142-KRH             Doc 82      Filed 08/20/21 Entered 08/20/21 10:56:16                     Desc Main
                                             Document      Page 2 of 4



    Documents Under Seal in Connection with Trustee’s Motion for Leave to File an Amended

    Complaint (the “Sealing Motion”),2 filed by Plaintiff, Lynn L. Tavenner, solely in t he capacity

    as the Chapter 7 Trustee (the “Trustee”) of the bankruptcy estate of LeClairRyan PLLC(“LeClairRyan”

    or “Debtor”). The Sealing Motion seeks entry of an order (this “Order”) (a) authorizing the Trustee to file

    under seal certain redacted portions of the Motion for Leave to Amend Complaint and to Modify Pretrial

    Scheduling Order (the “Motion for Leave to Amend”) as well as to file under seal in its entirety the

    proposed amended complaint; and (b) directing that those redacted portions of the Motion for Leave to

    Amend and the amended complaint remain under seal and confidential and not be made available to anyone

    without the consent of the Trustee, except to (i) the Court; (ii) the Defendants (on a confidential basis); (iii)

    the New Defendants (on a confidential basis); and; (iii) the U.S. Trustee (upon their request), until the Court

    decides the Motion for Leave to Amend.

             This Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

    the Standing Order of Reference from the United States District Court for the Eastern District of

    Virginia, dated August 15, 1984, and this Court having found that it may enter a final order

    consistent with Article III of the United States Constitution; and this Court having found that venue

    of this proceeding and the Sealing Motion in this district is proper pursuant to 28

    U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Sealing

    Motion satisfies the Ashcraft requirements and is in the best interests of the Debtors’ estates, and

    other parties in interest; and this Court having found that the Trustee’s notice of the Sealing Motion

    and opportunity for a hearing on the Sealing Motion were appropriate under the circumstances and

    that no other notice need be provided; and this Court having reviewed the Sealing Motion; and this

    Court having determined that the legal and factual bases set forth in the Sealing Motion establish


2
    Capitalized terms not otherwise defined herein shall have the meanings given to them in the Sealing Motion.
 Case 20-03142-KRH            Doc 82    Filed 08/20/21 Entered 08/20/21 10:56:16          Desc Main
                                       Document      Page 3 of 4



 just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

 after due deliberation and sufficient cause appearing therefore, it isHEREBY ORDERED THAT:

        1.       The Sealing Motion is granted as set forth herein.

        2.      The Trustee is authorized to file those redacted portions of the Motion for Leave

  to Amend under seal pursuant to sections 105 and 107(b) of the Bankruptcy Code and Bankruptcy

  Rule 9018.

        3.      The Trustee is authorized to file the proposed amended complaint under seal

  pursuant to sections 105 and 107(b) of the Bankruptcy Code and Bankruptcy Rule 9018.

        4.      The proposed amended complaint and the redacted portions of the Motion for

  Leave to Amend shall remain under seal pending further Court order and shall not be made

  available to anyone without the consent of the Trustee, except to (i) the Court; (ii) the Defendants

  (on a confidential basis); (iii) the defendants named in the proposed amended complaint (on a

  confidential basis); and (iii) the U.S. Trustee (upon their request).

        5.      Notwithstanding the relief granted herein or any action taken hereunder, nothing

  contained in this Order shall create any rights in favor of or enhance the status of any claim held

  by any party in interest.

        6.      The Trustee is authorized to take all actions necessary to effectuate the relief

  granted in this Order.

        7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

  related to the implementation, interpretation, and enforcement of this Order.


ENTERED: Aug 19 2021

                                                  /s/ Kevin R Huennekens
                                                  UNITED STATES BANKRUPTCY JUDGE

                                                  Entered On Docket: Aug 20 2021
 Case 20-03142-KRH           Doc 82     Filed 08/20/21 Entered 08/20/21 10:56:16                Desc Main
                                       Document      Page 4 of 4



I ask for this:


 /s/ Erika L. Morabito
Erika L. Morabito, Esquire (VSB 44369)
erikamorabito@quinnemanuel.com
Quinn Emanuel Urquhart & Sullivan, LLP
1300 I Street, NW, Suite 900
Washington, DC 20005
Telephone:     (202) 538-8000
Facsimile:     (202) 538-8100

Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                                             CERTIFICATION

       I hereby certify that, pursuant to Local Rule 9022-1, the foregoing proposed Order has either been
endorsed by and/or served upon all necessary parties.


                                                        /s/ Erika L. Morabito
                                                                 Counsel
